El Juez Asociado Se. Aldeey,,
emitió la opinión del tribunal.
Este caso es bastante análogo al de Hernández v. Hernández, (pág. 1041), que hemos resuelto en el día de boy desestimando la apelación. En este también consta la resolución de la corte inferior que sostiene la excepción de que la demanda no aduce hechos suficientes que determinen una cansa de acción y ordena que se registre una sentencia declarando sin lugar la demanda, sin especial condena de costas, estri-bando solamente la diferencia entre ambos casos, en que en el presente no certifica el secretario que la sentencia se regis-trara, y el único indicio que tenemos de que existe una sen-tencia es la notificación que el secretario hizo al demandante de haberse registrado la sentencia, el escrito en que se inter-pone la apelación contra ella y la referencia que aparece en un pliego de exposición del caso obrante en la transcripción, de que se registró la sentencia. Nada de ésto suple la copia de la sentencia que exije la ley para que tengamos jurisdic-ción para resolver la apelación, y como lo expuesto en el caso referido es aplicable al presente, por aquéllos fundamentos la apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-ción de este caso.
Presentada moción de reconsideración por la parte deman-dante, fué denegada en diciembre 1, 1913.